DETAILED ACTION
This action is in response to the RCE filed 13 May 2021.
Claims 1–4 and 6–20 are pending. Claims 1, 12, and 17 are independent.
Claims 1–4 and 6–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 13 May 2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 13 May 2021, with respect to the rejections of claims 1–4 and 6–20 under § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Stewart et al.
The objection to the specification was not addressed, and therefore is maintained.
Specification
The use of the terms ActionScript, Java, JavaScript, Perl, and Python, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, ℠, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 9, 11, 12, 13, 16, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi et al. (US 2005/0223319 A1) [hereinafter Ohashi] in view of Cohen et al. (US 2018/0322339 A1) [hereinafter Cohen], Stewart et al. (“Document Image Page Segmentation and Character Recognition as Semantic Segmentation”) [hereinafter Stewart], and Zhou (US 2003/0095709 A1).
Regarding independent claim 1, Ohashi teaches [a] method in which one or more processing devices perform operations comprising:	extracting, by an image editing system, a set of segments located in a reference single page graphic image […]; An electronic document generated from a document image [single page graphic image] is split into multiple regions [segments] (Ohashi, ¶¶ 125–127).	[…]	generating, based upon the reference single page graphic image, an editable template comprising a set of editable fields, the set of editable fields determined based upon the plurality of bounding areas in the reference single page graphic image, wherein for an editable field in the set of editable fields, a position of the editable field in the editable template is based upon a position in the reference single page graphic image of a corresponding bounding area in the plurality of bounding areas, […]. A layout template is generated from the electronic document (Ohashi, ¶ 127). The template comprises the size, type, position, etc. of “information storage frames” [fields] containing text, images, etc. (Ohashi, ¶¶ 135–136). The layout of the template reflects the layout of the existing document used to generate the template (Ohashi, ¶ 10).
Ohashi teaches splitting an electronic document generated from a document image into a plurality of regions, but does not expressly teach determining bounding areas, which may overlap. However, Cohen teaches:	[extracting, by an image editing system, a set of segments located in a reference single page graphic image] by classifying each pixel of a set of pixels in the reference single page graphic image into one or more classes from a set of classes, […] A fully convolutional neural network may be used to label each pixel with a type [class] as part of page segmentation (Cohen, ¶ 74).	identifying, by the image editing system, a plurality of bounding areas within the reference single page graphic image […], wherein each segment of the set of segments is associated with a bounding area of the plurality of bounding areas, and wherein the plurality of bounding areas comprises a first bounding area corresponding to the first segment and a second bounding area corresponding to the second segment, and wherein the first bounding area overlaps with the second bounding area; and A document is segmented by determining proposed element boundaries, which may overlap, and then determining a final set of elements from the proposals (Cohen, ¶¶ 9, 30, 40, 47, 49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Cohen with those of Ohashi. Doing so would have been a matter of simple substitution of one element (the segmentation method of Ohashi) for another (the segmentation method of Cohen) to obtain a predictable result (a template generator using the page segmentation method of Cohen to determine the original document layout).
Ohashi/Cohen teaches determining bounding areas by classifying pixels, but does not expressly teach content within the bounding areas overlapping. However, Stewart teaches:	wherein a first segment in the set of segments comprises a first content expression that overlaps with a second content expression of a second segment in the set of segments such that at least a first pixel of the set of pixels is in the first segment and in the second segment and is associated with at least one class from the set of classes Page segmentation is performed by classifying each pixel, possibly into multiple classes in the case of overlaid [overlapping] content (Stewart, p. 101).	and wherein a first editable field of the set of editable fields corresponding to the first bounding area comprises a first editable content expression that overlaps with a second editable content expression of a second editable field of the set of editable fields corresponding to the second bounding area [Ohashi teaches generating a template based on the fields detected by the image segmentation, therefore a combination of Ohashi and Stewart would result in overlapping fields in the template.]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Stewart with those of Ohashi/Cohen. One would have been motivated to do so in order to more accurately segment the content (Stewart, p. 101, right).
Ohashi/Cohen/Stewart teaches determining a plurality of bounding areas, including finding corners of page elements (Cohen, ¶ 24) but does not expressly teach performing a search on the segmented pixels to find corner locations. However, Zhou teaches:	[identifying, by the image editing system, a plurality of bounding areas within the reference single page graphic image] by performing a search from each segmented pixel of the set of pixels in the reference single page graphic image to find locations of corners of each segment of the set of segments located in the reference single page graphic image An image is segmented by determining a background area and an image area, identifying corner pixels, and performing a search from a first corner to determine the remaining corners for each image area (Zhou, ¶¶ 8–11, 54–61, 173–177).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhou with those of Ohashi/Cohen/Stewart. Doing so would have been a matter of simple substitution of one element (the corner 
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Stewart/Zhou further teaches:	receiving, at the image editing system, new content; A user can select content to place in an information storage frame (Ohashi, ¶ 252).	inserting, by the image editing system, the new content within the set of editable fields of the editable template to generate a populated editable template; and The element is placed in the layout (Ohashi, ¶ 253).	modifying, by the image editing system, a layout of the populated editable template based on changes to the set of editable fields resulting from the new content. Layout positions of frames may be adjusted when the elements placed within the frames differ in size from the original layout (Ohashi, ¶¶ 213–214).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Stewart/Zhou further teaches:	accessing, by the image editing system, an additional reference single page graphic image; The user may generate and register multiple templates (Ohashi, ¶ 134).	extracting, by the image editing system, an additional set of segments located in the additional reference single page graphic image; (See rejection of claim 1.)	identifying, by the image editing system, an additional plurality of bounding areas within the additional reference single page graphic image, wherein each segment of the additional set of segments is associated with an additional bounding area of the additional plurality of bounding areas; and (See rejection of claim 1.)	generating an additional editable template comprising both an additional set of editable fields positioned within the additional plurality of bounding areas within the additional reference single page graphic image and the set of editable fields positioned within the plurality of bounding areas identified in the reference single page graphic image. (See rejection of claim 1.)
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Stewart/Zhou further teaches:	wherein the set of segments represent a set of image elements of the reference single page graphic image, and wherein the set of image elements comprise a text element, a shape element, a picture element, or any combination thereof. Page elements may be text, figures, images, etc. (Cohen, ¶ 29).
Regarding dependent claim 11, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Stewart/Zhou further teaches:	wherein extracting the set of segments located in the reference single page graphic image comprises:	performing, by the image editing system, a pixel segmentation operation on the reference single page graphic image to generate labels for each pixel of the set of pixels of the reference single page graphic image, wherein the labels indicate an image element class selected from a plurality of image element classes, and wherein the set of segments is determined using the labels for each pixel of the set of pixels of the reference single page graphic image. Pixels are labeled with types, such as text, figure, or table (Cohen, ¶ 74).
Regarding independent claim 12, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 13, this claim recites limitations similar to those of claim 6, and therefore is rejected for the same reasons.
Regarding dependent claim 16, this claim recites limitations similar to those of claim 11, and therefore is rejected for the same reasons.
Regarding independent claim 17, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 18, this claim recites limitations similar to those of claim 2, and therefore is rejected for the same reasons.
Claims 3, 4, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Cohen and Zhou, further in view of Tonisson.
Regarding dependent claim 3, the rejection of parent claim 2 is incorporated. Ohashi/Cohen/Stewart/Zhou teaches adjusting a layout from a template, but does not expressly teach using an energy function. However, Tonisson teaches:	wherein modifying the layout of the populated editable template comprises:	applying, by the image editing system, at least one energy function to the populated editable template; A template layout is adjusted using an 	performing, by image editing system, an iterative energy reducing transformation to the populated editable template to reduce a measured overall energy of the at least one energy function applied to the populated editable template; and An adjustment is made to reduce total energy iteratively (Tonisson, ¶ 651).	generating a layout controlled single page graphic image comprising a transformed layout of the populated editable template. The layout is used to generate a document which may be, e.g. printed (Tonisson, ¶ 252).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tonisson with those of Ohashi/Cohen/Stewart/Zhou. One would have been motivated to do so in order to product a layout closer to the ideal (Tonisson, ¶ 649).
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated and Ohashi/Cohen/Stewart/Zhou/Tonisson further teaches:	wherein the at least one energy function is associated with alignment of the set of editable fields, group energy of two or more editable fields of the set of editable fields, misalignment between two or more editable fields of the set of editable fields, whitespace of the populated editable template, spread of the populated editable template, overlap of the set of editable fields, or any combination thereof. The energy function is associated with a group of marks [container edges] (Tonisson, ¶ 651).
Regarding dependent claim 19, this claim recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding dependent claim 20, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Cohen, Stewart, and Zhou, further in view of Lin et al. (“Learning with Detail and Morphological Refinement for Satellite Image Analysis based on Convolutional Neural Network”) [hereinafter Lin].
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated. Ohashi/Cohen/Stewart/Zhou teaches using a FCNN (Cohen, ¶ 74), but does not expressly teach performing a DFS. However, Lin teaches:	wherein extracting the set of segments located in the reference single page graphic image comprises applying a fully convolutional neural network to the reference single page graphic image, and wherein the search comprises a depth-first search. A depth-first search is used in combination with a convolutional neural network (Lin, abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Lin with those of Ohashi/Cohen/Zhou. One would have been motivated to do so in order to segment the image more accurately (Lin, abstract).
Regarding dependent claim 14, this claim recites limitations similar to those of claim 7, and therefore is rejected for the same reasons.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Cohen, Stewart, and Zhou, further in view of He et al. (“Mask R-CNN”) [hereinafter He].
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated. Ohashi/Cohen/Stewart/Zhou teaches using a CNN, but does not expressly teach using a mask region-based CNN. However, He teaches:	wherein extracting the set of segments located in the reference single page graphic image and identifying the plurality of bounding areas comprise applying a mask region-based convolutional neural network to the reference single page graphic image. Objects in an image are segmented using Mask R-CNN [mask region-based convolutional neural network] (He, abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of He with those of Ohashi/Cohen/Stewart/Zhou. One would have been motivated to do so in order to improve performance (He, § 4.1, abstract).
Claims 10 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Cohen, Stewart, and Zhou, further in view of Chapman.
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated. Ohashi/Cohen/Stewart/Zhou teaches determining font size, type, and color (Ohashi, ¶ 135; Cohen, ¶ 73), but does not expressly teach determining a color of a bounding area. However, Chapman teaches:	extracting, by the image editing system, meta details of the plurality of bounding areas, wherein the meta details comprise type and color of the plurality of bounding areas and font face and size of text within the plurality of bounding areas. Font style, color, size, and background color are determined using OCR (Chapman, ¶ 28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chapman with those of Ohashi/Cohen/Stewart/Zhou. One would have been motivated to do so, so that the user would not have to manually copy the formatting from the image to the template or resulting document (Ohashi, ¶ 6).
Regarding dependent claim 15, this claim recites limitations similar to those of claim 10, and therefore is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176